Citation Nr: 0736804	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-00 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which continued the veteran's 
initial noncompensable rating for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a compensable initial rating for his 
service-connected bilateral hearing loss.  He has undergone 
two VA examinations during the course of his appeal, the 
latest in July 2006.  However, in his June 2007 hearing 
before the undersigned, he credibly testified that his 
hearing had steadily declined since his last examination.  
Based on that testimony, a contemporaneous examination is 
required to determine the severity of the veteran's service-
connected hearing loss.  

The veteran has argued that, in his opinion, given the nature 
of his hearing problem and specifically his difficulty 
hearing with background noise, such additional testing should 
not be conducted in a sound-proof setting, but instead should 
take into account such background noise.  This, however, 
cannot be accomplished.  VA regulation (38 C.F.R. § 4.85(a) 
(2007)) and established standard procedures and best 
practices for VA audiologists specifically mandate that 
audiometric examination for rating purposes be conducted in a 
sound-controlled room.  Absent compelling medical evidence 
demonstrating that audiometric tests conducted in sound-
controlled rooms produce inaccurate, misleading, or otherwise 
clinically unacceptable test results, the veteran's argument 
has no merit.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The test shall be performed as required by VA 
regulation and standards.

The record also shows that the veteran has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  Such notice must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim, to include the disability rating and the establishment 
of the effective date; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The veteran disagreed with the initial rating assigned when 
service connection for bilateral hearing loss was granted in 
November 2003.  He has not yet received notice as to how 
ratings are established.  Although notice regarding the 
specific rating criteria was included in the November 2005 
statement of the case, this is not sufficient.  Furthermore, 
an additional uninterpreted private audiogram dated in July 
2007 was submitted after the last supplemental statement of 
the case.  It has not yet been reviewed by the agency of 
original jurisdiction.  Corrective notice should be sent, and 
any consequent development and review conducted.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim 
for a higher initial rating, to include 
evidence of the current severity of his 
disability.  He should be notified of 
information and evidence that VA would seek to 
provide (e.g., VA outpatient clinical records) 
and information and evidence that he was 
expected to provide (e.g., private treatment 
records).  The veteran should be asked to 
provide any evidence in his possession that 
pertains to the claim which has not already 
been submitted.

2.  Schedule the veteran for a VA audio 
examination, to determine the severity of his 
service-connected bilateral hearing loss.  All 
testing deemed necessary shall be conducted and 
results reported in detail.  

3.  Thereafter, readjudicate the issue on 
appeal, considering the July 2007 private 
audiogram of record, as well as any new 
evidence entered into the record.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with 
the claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



